In re State of Louisiana; — Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Jefferson, 24th Judicial District Court Div. J, No. 00-4845; to the Court of Appeal, Fifth Circuit, No. 02-KA-811.
Granted in part. Because it appears defendant’s Motion to Stay Appeal and Remand for a Hearing on Plea Bargain was granted by order of a single judge of the court of appeal, it is ordered that the action be vacated and this matter remanded to the court of appeal for consideration of the motion by a three-judge panel. La. Const, art. V, Section 8(A) and (B).
KNOLL, J., recused.